Citation Nr: 1016622	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for sinusitis, claimed as a nose injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 



REMAND

In a rating decision dated in September 2005 the RO granted a 
10 percent disability rating for sinusitis.  The Veteran has 
appealed this initial rating.  

In August 2005 the Veteran was accorded a compensation and 
pension (C&P) nose, sinus, larynx, and pharynx examination.  
The examiner found that there appeared to be a direct 
continuum between the damage that was done by the nasal bone 
fracture and the resultant nasal obstruction and sinus 
problems that necessitated his septorhinoplasty.  He further 
stated that the septorhinoplasty cleared up the nasal 
congestion but the Veteran had continuing recurring chronic 
right maxillary sinusitis.  He opined that the Veteran's 
sinusitis in the maxillary sinus was at least as likely a 
result of the nasal trauma the Veteran sustained in the 
military.  

In November 2007 the Veteran was accorded another C&P nose, 
sinus, larynx, and pharynx examination.  The diagnosis was 
allergic rhinitis.  The examiner opined that the allergic 
rhinitis was not due to service-connected sinusitis related 
to nose surgery.  He stated that nose surgery and sinusitis 
does not cause allergies.  Instead, allergic rhinitis is a 
collection of symptoms, predominantly in the nose and eyes, 
caused by airborne particles of dust, dander or plant pollens 
in people who are allergic to these substances.  The examiner 
also opined that the post-service tonsillitis was not due to 
sinusitis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

VA caselaw provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the 
Veteran was afforded a sinus examination in November 2007, 
the severity of the service connected condition should have 
been assessed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from March 8, 2007.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In addition, the RO unsuccessfully attempted to obtain 
medical records from Dr. Porth.  Unfortunately, the Veteran 
was not provided with notice of the RO's failed attempt to 
obtain the records pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Inform the Veteran that medical 
records from Dr. Porth were 
destroyed and therefore could not be 
obtained pursuant to 38 C.F.R. 
§ 3.159(e).  

2.  Associate with the claims folder 
relevant VA medical records dating 
from March 8, 2007.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

3.  The Veteran should be accorded 
the appropriate examination for 
sinus, larynx, and pharynx to assess 
the severity of his service-
connected sinusitis.  The report of 
examination should include a 
detailed account of all 
manifestations of the service-
connected sinus disability.  The 
examiner should state whether the 
Veteran experiences incapacitating 
episodes and/or incapacitating 
episodes and, if so, how frequently.   
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should provide a 
complete rationale for all 
conclusions reached.

4.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If 
the benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be given 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


